UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7601



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL DENNIS OLDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CR-96-30-F)


Submitted:   March 28, 2000                 Decided:   April 20, 2000


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Dennis Olds, Appellant Pro Se. John Samuel Bowler, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Dennis Olds appeals the district court's order denying

his motion filed under Fed. R. Civ. P. 60(b), in which he relied on

United States v. Miller, 77 F.3d 71 (4th Cir. 1996), to challenge

a portion of the criminal judgment imposing an $8800 fine.    We have

reviewed the record and the district court's opinion and find no

reversible error.    We agree with the district court that Olds im-

properly invoked the Federal Rules of Civil Procedure to collat-

erally attack a criminal judgment.      See United States v. Mosavi,

138 F.3d 1365, 1366 (11th Cir. 1998).    Moreover, to the extent that

the district court construed Olds' motion as a petition filed under

28 U.S.C. § 2241 (1994), the district court properly denied relief

on the merits.    Accordingly, we affirm on the reasoning of the dis-

trict court.     See United States v. Olds, No. CR-96-30-F (E.D.N.C.

Oct. 25, 1999).*    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             AFFIRMED


     *
       Although the district court's final judgment order is marked
as "filed" on October 21, 1999, the district court's records show
that it was entered on the docket sheet on October 25, 1999.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court's decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                   2